DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LASZLO HATSCHEK,
                            Appellant,

                                    v.

  BANK OF AMERICA, N.A., THE INVERRARY ASSOCIATION, INC.,
 ISLES OF INVERRARY CONDOMINIUM ASSOCIATION, INC., CACH,
       LLC, and PORTFOLIO RECOVERY ASSOCIATES, LLC,
                          Appellees.

                              No. 4D16-3702

                         [November 30, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. CACE15017784.

  Laszlo Hatschek, Lauderhill, pro se.

   Todd C. Drosky of Frenkel Lambert Weiss Weisman & Gordon, LLP,
Fort Lauderdale, for appellee Bank of America, N.A.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.